Citation Nr: 1332999	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  The Veteran died in January 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The appellant is seeking entitlement to nonservice-connected burial benefits.  

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Certain burial benefits and reimbursement for burial expenses are available for claimants depending on the status of the eligible individual.  Thus, the status of the deceased veteran or other eligible individual must first be determined.  For example, if a veteran dies as a result of a service-connected disability or disabilities, a specific amount may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2013). 

As for veterans who did not die of service-connected disabilities, a sum not exceeding a $300 burial allowance is payable in the case of a deceased veteran who was, at the time of death, in actual receipt of, or but for the receipt of retirement pay, would have been entitled to receive, disability compensation, to such person as VA prescribes to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial. 38 U.S.C.A. § 2302(a) (1); 38 C.F.R. § 3.1600(b) (1).

VA may pay, in addition to any amount paid under 38 U.S.C.A. § 2302, the cost of transportation of the deceased veteran for burial in a national cemetery.  Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran's last place of residence in which burial space is available.  38 U.S.C.A. § 2308.  The amount payable is subject to limitations.  38 C.F.R. § 3.1600(g); see also 38 C.F.R. §§ 3.1604, 3.1606 (201e).  

If the veteran is eligible for a burial allowance due to disability compensation under 38 U.S.C.A. § 2302, and is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, a plot allowance not exceeding $150 may be paid as a plot or interment allowance. 38 U.S.C.A. § 2303(b); 38 C.F.R. § 1.600(f) (1).

Applications for payments under 38 U.S.C.A. § 2302 must be filed within two years after the burial of the Veteran. 38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) (requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a veteran's body to the place of burial when the veteran died while properly hospitalized by VA, or for burial in a national cemetery.  If a claimant's application is incomplete at the time it is originally submitted, VA shall notify the applicant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no allowance may be paid.  38 C.F.R. § 3.1601(a).  

The appellant filed her Application for Burial Benefits, VA Form 21-530, on January 18, 2011, which was beyond the two year time limit as set out in 38 U.S.C.A. § 2304.  However, the appellant's application and the Veteran's death certificate indicate that the Veteran has been buried at the Florida National Cemetery in Bushnell, Florida.  As noted above, the 2 year time limit for filing does not apply to claims for the cost of transporting a Veteran's body for burial in a national cemetery. 38 C.F.R. § 3.1601(a).  

Although the appellant has submitted a copy of the bill paid to the funeral home which handled the Veteran's burial services, it is unclear from the bill provided as to what portion of it represents the cost of transporting the Veteran's body for burial in a national cemetery.  As such, clarification must be sought from the funeral home, as to what portion of the total bill represents the cost for transportation of the Veteran's body for burial in a national cemetery.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC, with any necessary assistance from the appellant, must contact the funeral home to ascertain what portion of their total bill represents the cost for transportation of the Veteran's body for burial in the Florida National Cemetery.

2.  Thereafter, the RO or the AMC should readjudicate the appellant's claim, with consideration of 38 C.F.R. § 3.1601(a).  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


